DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2020 has been entered.

Currently, claims 4-7, 9-17 are pending in the instant application.  Claims 1-3 and 8 have been canceled.  Claims 4 and 12 have been amended, claims 6 and 13 are withdrawn.  This action is written in response to applicant’s correspondence submitted 09/09/2020.   All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 4-5, 7, 9-12, 14-17 are under examination with regard to TRIM7, PLAG2, HOXD1, C12orf18, and ASCL2.
Claims 4-5, 7, 9-12, and 14-17 rejected under 35 USC 101 is withdrawn in view of the amendment to the claims. 


Claim Objections
Claim 4 and 12 are objected to because of the following informalities: the claims recite “said individual has an activating mutation in the BRAF” however the claims should recite said individual has an activating mutation in the BRAF pathway.  Appropriate correction is required.

Claim Rejections - 35 USC § 112- 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 9-12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and claim 12 are indefinite over the recitation of “identified by SEQ ID NO:”.  Identified by is not an art recognized term to describe the relationship between a gene name and a sequence.  It is not clear as to whether the corresponding genes consists or comprises or has some unstated relationship toward the claimed SEQ ID NO. or shares some unstated level of complementarity or identity with the claimed SEQ ID Nos.  For example, it is unclear if the SEQ  ID NO are required in the assay and do the SEQ ID Nos identifies any RNA transcribed from the genes per se, such as would any RNA having 50% identity over part or all of the RNA be 
Claims 4-5 and 12 are indefinite over the recitation of “first similarity threshold” “second similarity threshold” and “similarity threshold value”.  The claims require determining an individual as having an activating mutation in the BRAF pathway by determining  a first similarity value between RNA products in sample and RNA products in profile template and the first similarity value is below a similarity threshold value (step (d) claims 4 and 12) and determining a difference value between the first and second similarity value and classifying individual as having an activating mutation in the BRAF pathway if said difference value is below a similarity threshold value.  The claim does not recite or require what is encompassed by the similarity threshold value, what the value is or how it is determined.  While the claim requires the similarity threshold is determined between the abundance of the five RNA products in a sample and five RNA products in a profile template this does not provide any limitation on how the threshold is determined.  The claim does not require determining  a profile template and what is required for the profile template, as the template might encompass additional genes or less genes than that of the RNA products of the sample, there is no active step of measuring a profile template.    The specification teaches typing of a sample can performed in many ways, including a coefficient is determined that is a measure of a similarity or dissimilarity of a sample with an established gene pattern and typing can be based on similarity or dissimilarity to a single 
Claims 4 and 12 are indefinite over the recitation of treating “the individual who does not have an activating mutation” in the BRAF pathway with anti-EGFR therapy.  There is insufficient antecedent basis for this limitation in the claim.  None of the preceding steps identify an individual who does not have an activing mutation in the BRAF pathway.  The previous claim steps require determining an individual who does have an activating mutation in the BRAF 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 7, 9-12, 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed methods are drawn to methods of treating individuals suffering from colorectal cancer.  The claims encompass treating the individual who has an activating mutation in the BRAF pathway with a BRAF inhibitor.  When the claims are analyzed in light of the specification, the instant invention encompasses methods comprising the treatment of any BRAF 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The specification teaches treating melanoma by a BRAF inhibitor, PLX4032 and teaches this drug targets patients with BRAF mutation (see pg. 2-3).  The specification further teaches examples of BRAF inhibitors like PLX4032 (see pg. 4).  The specification does not teach that PLX4032 treats colon cancer.  The specification provides no other examples of BRAF inhibitors.  Thus the specification envisions any number of BRAF inhibitors that treat colorectal cancer that are not disclosed by the instant specification or the prior art.  
In the instant case, the specification provides only one example of a BRAF inhibitor, PLX4032 and teaches this inhibitor treats melanoma.  The prior art teaches this BRAF inhibitor, PLX4032 while it treats melanoma patients with BRAF mutations does not colorectal cancer. Prahallad et al. (Nature, 2012, Vol 483, pp. 100-104) teaches that inhibitor of the BRAF mutation V600E by small molecule drug PLX4032 is highly effective in the treatment of melanoma however colon cancer patients harboring the same BRAF mutation have poor prognosis and show only a very limited response to this drug (see abstract and pg. 103). 
  The specification does not provide any characteristics that would allow one to identify any therapies that comprise BRAF inhibitors and does not disclose a representative number of inhibitors that treat colorectal cancer. 
Therefore the genus is drawn to a large number of potential therapies and when the claims are analyzed in light of the specification, the instant invention encompasses having one or more of an enormous and wide variety of therapies.  BRAF inhibitors to treat colorectal cancer 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification does not provide any BRAF inhibitor other than PLX4032 but does not teach this inhibitor treats colorectal cancer. Further, the art provides guidance that while PLX4032 treat melanoma patients with BRAF mutations it does not treat colorectal cancer patients with BRAF mutations.  The claims therefore encompass the use of therapies that are not disclosed in the specification. 
	As the specification does not disclose a representative number of BRAF inhibitors that treat colorectal cancer, one of skill in the art would conclude that applications were not in possession of the claimed genus of methods of treating colorectal cancer by BRAF inhibitor. 
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.

Maintained Rejections
Claim Rejections - 35 USC § 112 - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 7, 9-12, 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The rejection was previously presented and has been rewritten to address the amendment to the claims.
 Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the invention and breadth of the claims
The claimed methods are drawn to treating  a person suffering from colorectal cancer by analysis of RNA levels of the elected genes TRIM7, PLAG2, HOXD1, C13orf18, and ASCL2and classifying an individual as having an activating mutation in the BRAF pathway by determining a first similarity value between the RNA products and RNA products in a profile template that is representative of samples not having an activating mutation and determining the 
The claims thus require knowledge of reliable and robust association between the determining a similarity value between RNA products in a sample and profile template to determine an individual presence of a mutation in the BRAF pathway by comparison of first similarity value to a similarity threshold and treatment based on the presence of a mutation in the BRAF pathway.  This rejection is applied to the claims to the extent the claims require the elected combination of genes and the expression profile of the elected genes being predictably associated with BRAF mutations and identification of individuals suffering from colorectal cancer and having or not having an activating BRAF mutation based on determining similarity values and a similarity threshold. 

Direction provided by the specification and working example
The instant specification provides an example wherein samples from human subjects with colorectal cancer were analyzed to determine expression levels of RNA associated with KRAS, PIK3CA, and BRAF oncogenic mutations. The specification teaches that samples were classified within corresponding mutation like group if their signature scores exceeded a 
Additionally the treatment step with a BRAF inhibitor is unpredictable.  The specification discloses one BRAF inhibitor, PLX4032 and teaches this inhibitor is used to treat melanoma however there is no teaching or guidance in the specification that PLX4032 can or does treat colon cancer.   
Relevant to the breadth of the claims, there is no analysis that RNA products TRIM7, PLAG2, HOXD1, C13orf18, and ASCL2 determining a first and second similarity value and determining the presence of BRAF mutation based on first similarity value to an arbitrary similarity threshold to identify an activating mutation in BRAF and further treat the subject with BRAF inhibitor.  There is no analysis of determining a second similarity threshold to determine activing mutation in the BRAF pathway. The specification teaches only that analysis of colorectal cancer with RNA levels that are determined for TRIM7, PLAG2, HOXD1, C13orf18, ASCL2, however the specification does not teach the amount of expression or the signatures required to correctly identify and classify a subject based on similarity values, threshold comparison to identify individual with activating mutation and who do not have an activating mutation in the BRAF pathway.  Neither the claims nor the specification teach how to determine an individual who does not have an activating mutation in the BRAF pathway to identify and treat the individual with anti-EGFR therapy. The specification does not indicate how the similarity values are calculated for the RNA products of TRIM7, PLAG2, HOXD1, C13orf18, ASCL2 or provide any predictable analysis of determining a first and second similarity value and a threshold value of RNA TRIM7, PLAG2, HOXD1, C13orf18, ASCL2 such that the 
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to identification of gene expression in human samples is high, the unpredictability in associating any particular expression with a specific phenotype, is even higher. The unpredictability is demonstrated by the related art and the instant specification.
Because the claims broadly encompass determining relative amount of gene expression, with no standard or references with regard to what would be considered, for example, normal abundance, it is relevant to point out that the prior art of Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals. The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (p.422, last paragraph; Fig 1). The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3). It is thus unpredictable as to what ‘expression signature’ and ‘profile template’ is required to establish that any expression is able to type cancer, susceptible cancer, and the presence of activating mutation of any cancer.

Slonin teaches that a common problem when developing classification schemes based on differential expression data is ‘overfitting’ the data (Slonin, Nature Genetics Supplement, Vol. 32, December 2002, pages 502-508) . As a consequence, when using differential expression data to develop classification schemes, classification of the training samples may well be perfect but subsequent attempts to classify new test data fail miserably. Here there has been no attempt to validate the classification scheme based on the disclosed gene set, although the specification does teach classification it does not demonstrate which genes were able to be validated and so it remains highly unpredictable as to whether or not classification based on relative expression of this gene set would be successful. Baker also cautions that in the development of classifiers a major problem is 'overfitting' meaning that if one investigates enough classification rules, then by chance one of them is likely to perform well, and that data from samples used to develop classifiers should be split to create samples for validations (p.512, right col., Ins.1-8), and that larger sample sizes should be used (p.513, left col., Ins.17-31) (Baker. Journal of the National Cancer Institute, Vol. 95, No. 7, April 2, 2003).

Prahallad et al. (Nature, 2012, Vol 483, pp. 100-104) teaches that inhibitor of the BRAF mutation V600E by small molecule drug PLX4032 is highly effective in the treatment of melanoma however colon cancer patients harboring the same BRAF mutation have poor prognosis and show only a very limited response to this drug (see abstract and pg. 103). 
Quantity of experimentation required
A large and prohibitive amount of experimentation would be required to make and use the claimed invention. Given that the claims generically encompass determining first similarity value and arbitrary similarity threshold based on RNA products of the elected 5 genes, one would have to perform large case: control studies, and validation of any results, to determine which RNA products may be reliably and robustly associated with classifying cancer as having activating mutation in the BRAF pathway and then determine a BRAF inhibitor that will treat colon cancer. Even for the particular elected genes disclosed in the specification, given the lack of consistent statistically significant results with regard to the association of classifying the gene profile for analysis of activating mutation in the BRAF pathway based on similarity values and treating the individual with a BRAF inhibitor, one would have to perform an analysis to see if even those mutations are robustly and reliably associated with the elected RNA products and determined similarity values along with determining a therapeutic that would treat colon cancer based on the requirements of the claims.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, and the particular guidance in the specification including the examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention as claimed.
Response to Arguments
The response traverses the rejection on pages 8-11 of the remarks mailed 09/09/2020.  The response asserts the claims are directed to determining a level of RNA expression for at least TRIM7, PLAG2, HOXD1, C13orf18, and ASCL2 and assert that random subset of 5 genes in table 2 provide high sensitivity and specificity.  The response asserts that each selected gene is the average performance of the 200 round simulation and the results are in figure 4B that any combination of at least two genes reaches an overall accuracy that is far above 60%. The response asserts that the performance of random sets of at least five genes is equal to the performance of all 41 genes and can be used for typing a colorectal cancer for the presence of activating mutations of BRAF.  The response further asserts that the association of the P values were well below .05 and therefore a person of skill in the art would be able to determine expression levels of the elected genes in a profile template that is representative in a sample not having activating mutation an compared to determined expression levels in a sample of a colorectal cancer patient and a dissimilarity would indicate likely to have activating mutations in the BRAF pathway.  The response asserts that the application as filed and figure 4B show that any combination of three genes of the selected 41 BRAF signature genes have an overall 
As stated previously, while Figure 4B demonstrates that the performance of the BRAF signature increases with the number of genes, Figure 4B does not demonstrate that any combination of any genes will have the same performance, the figure demonstrates random combination of genes but does not demonstrate that the elected 5 gene will have the same accuracy of any random combination of genes.   While applicant assert that the elected 5 genes have an even higher performance rate there is no data or evidence provided that the elected 5 genes have a higher overall accuracy nor is there any data or evidence that each of these 5 genes will have  decreased expression.  Furthermore there is no teaching in the specification as to the amount of different in a similarity value that is required to predictably classify an individual and there is no teaching in the instant specification of what a similarity threshold value is and the claims do not require determining a similarity threshold value. As stated previously, while an ordinary artisan is capable of determining a difference in RNA levels in a sample compared to a reference, this does not provide guidance to make and use the claimed invention.  The claims require predictably classifying an individual based on determining a first similarity value to an arbitrary similarity threshold value and treating by administering BRAF inhibitor.  However the claims encompass classifying a BRAF mutation by an individual that has both below a threshold value, a difference between two values as well as above a threshold value to indicate a BRAF inhibitor.  The claims further require an individual that has been determined to not have a BRAF mutation and treatment by EGFR inhibitor.  If as the remarks indicate that any change will be indicative a reduced similarity then it would be unpredictable to determine, however it is unclear 
The response points to page 15 lines 19-29 of the specification to determine a similarity threshold. The response asserts that the specification teaches that different coeffienct can be used to determine a correlation between RAN Expression level in an RNA sample from an individual and a profile template.  The response asserts that the similarity score can be a numerical value from +1 to -1 which is indicative of an inverse correlation.  The response asserts that it is not relevant if the expression levels are increased or decreased but that there is a difference in a profile template.  The response asserts that a profile template of the average expression of the elected genes in a sample not having an activating mutation in the BRAF pathway is used, a patient not having an activating mutation in the BRAF will have close to the average of the profile template and results in a positive score whereas a patient that deviates from the average expression in the profile template will result in a negative score.  The response further asserts that an arbitrary threshold may be used to differentiate samples having an activating mutation and samples not having an activating mutation.  The response asserts that in practice a similarity threshold value will be set at a value that a minimal number of patients will score as false negatives while the number of false positives still is acceptable. The response asserts that the use of a profile template and similarity scores will increase sensitivity and specificity of the test as a 
It is noted that patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.  In instant case determining a first similarity value and comparing to similarity threshold values  to determine an individual as having an activating mutation in the BRAF pathway is not considered routine in the art and without sufficient guidance to a specific process of identifying similarity threshold values for the elected genes to achieve a diagnostic and therapeutic outcome the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  It is noted that the unpredictability of a particular area may alone provide reasonable doubt as to the accuracy of the broad statement made in support of enablement of claims.  See Ex parte Singh, 17 USPQ2d 1714 (BPAI 1991).  Therefore considering the state of the art and limited amount of guidance provided in the instant specification, one skill in the art would have to engage in excessive and undue amount of experimentation to exercise the invention as claimed.  In the instant case, as asserted by the response and addressed in the specification the similarity threshold value is an arbitrary value, which is therefore based on a random choice.  It is unclear how the skilled artisan would determine if an individual has a BRAF activating mutation based on  the combined expression data of the elected genes compared to a similarity threshold value, which is an arbitrary value as 
There is no guidance or evidence of how a similarity value after measuring RNA expression is determined, calculated and how this value will predictably classify a BRAF mutation pathway in an individual to determine treatment with a BRAF inhibitor. Additionally as 


	 Conclusion

No claims are allowable.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/SARAE L BAUSCH/Primary Examiner, Art Unit 1634